Citation Nr: 0003689	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-10 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services
Appellee represented by:	None


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, which determined that the 
appellant, Vivian, was not entitled to the proceeds of the 
veteran's NSLI policy.  The veteran had active service, 
reportedly from October 1945 to May 1946, and he died in 
October 1996.  Vivian is the veteran's surviving spouse, and 
the appellee, Mary, is the veteran's former spouse.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  A beneficiary designation signed by the veteran dated 
May 23, 1964, was received by the RO on June 9, 1964; Mary 
was designated as the principal beneficiary of all of the 
proceeds of the veteran's NSLI policy.

3.  A beneficiary designation dated December 19, 1985, was 
not signed by the veteran or forwarded to VA.  



CONCLUSION OF LAW

Vivian has not met the requirements for entitlement to the 
proceeds of the veteran's NSLI policy.  38 U.S.C.A. § 1917 
(West 1991); 38 C.F.R. § 8.22 (1999).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Essentially, Vivian contends that she should be entitled to 
the proceeds of the veteran's NSLI policy because it was not 
the veteran's intention to have the proceeds go to his former 
wife, Mary.  Rather, he wanted the proceeds to go to Vivian 
for his burial, or in the alternative to MIT.  In support of 
her claim, Vivian has submitted an uncompleted VA beneficiary 
designation form dated in December 1985 and indicated that a 
completed one was possibly mailed to the VA at the wrong 
address or was lost.  She has also submitted various 
documents in support of her claim including a retirement 
beneficiary designation change, a copy of a revoked will, and 
Mary has not advanced any contentions in the matter.

An NSLI policy is a contract between the Government and the 
insured.  Under this contract, the veteran has the absolute 
right to determine the beneficiary or beneficiaries of his 
insurance, and he has a right to change the beneficiary 
designation.  See 38 U.S.C.A. § 1917(a); 38 C.F.R. § 8.22.  A 
change of beneficiary or optional settlement to be effective 
must be made by notice in writing signed by the insured and 
forwarded to the Department of Veterans Affairs by the 
insured or designated agent, and must contain sufficient 
information to identify the insured.  38 C.F.R. § 8.22.  See 
also Curtis v. West, 11 Vet. App. 129, 132 (1998).

Courts have also held that where the intent of the insured is 
manifest, legal technicalities to effectuate that intent will 
be brushed aside.  See United States v. Pahmer, 238 F.2nd, 
431 (2nd Cir. 1956); Collins v. United States, 161 F.2nd, 64 
(10th Cir. 1947).  However, there must be evidence of this 
intent, coupled with an affirmative act by the insured to 
effectuate that intent.  Curtis v. West, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994) and 
Young v. Derwinski, 2 Vet. App. 59, 61 (1992)).  

In this case, there is no evidence that the veteran intended 
to change the beneficiary designation of his NSLI policy from 
Mary to the appellant.  As to the February 1985 VA 
beneficiary designation form, it was not signed by the 
veteran, and if signed by the veteran, was never received by 
VA.  The VA Insurance Service contacted the veteran's 
benefits counselor office where the beneficiary designation 
was purportedly completed.  It was related that they did not 
keep any records beyond one year and that, while the 
handwriting on the form was that of a former benefits 
counselor, he did not remember the veteran.  In any event, it 
was indicated that they would normally complete and mail the 
form for the veteran and that only when the veteran requested 
to do so himself, would the form be given to the veteran.  

Assuming that the form was provided to the veteran following 
its completion, without a signature, there is no evidence 
that he signed the form and forwarded the document to VA.  
Vivian testified that she found the document in Hawaii after 
the veteran died.  As such, the unsigned December 1985 
beneficiary designation does not evidence the veteran's 
intent to change the beneficiary designation.  Similarly, 
other documents submitted by the appellant do not express any 
intent of the veteran to change his NSLI beneficiary 
designation or otherwise provide evidence of his intent 
sufficient to brush aside the legal requirements for changing 
beneficiaries.  From all indications, for example, the 
veteran was fond of MIT and as an alumni received 
solicitations for contributions to the chemistry department, 
but that is as much as can be inferred from this evidence.  

The Board concludes that the May 1964 beneficiary designation 
signed by the veteran is the last expression of his intent 
concerning the proceeds of his NSLI policy.  Therefore, the 
appellant is not entitled to the proceeds of the veteran's 
NSLI policy and her appeal is denied.  Since this is a 
contested claim, the VA has certain procedures to ensure due 
process of both parties.  However, it is not clear that all 
of these procedures have been followed with respect to Mary's 
rights.  In this regard, Mary was informed that the appellant 
had requested a hearing and that she would be afforded an 
opportunity to be present, but not participate in the hearing 
or would be advised of the substance of the arguments or 
contentions advanced.  It does not appear that Mary was 
informed of the date and location of the hearing.  
Nevertheless, given the Board's determination in this case, 
the Board conceives of no prejudice to the appellee based on 
deficiencies in contested claim procedures. 


ORDER

The appellant is not entitled to the proceeds of the 
veteran's NSLI policy, and the benefit sought on appeal is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 

